Citation Nr: 0612762	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1977 RO decision that assigned an initial evaluation of 
20 percent for residuals of a shrapnel wound (SW) of the 
right calf. 

2.  Entitlement to a rating in excess of 30 percent for 
residuals of shrapnel wound to right calf with damage to 
muscle group XI.  

3.  Entitlement to an effective date earlier than May 30, 
2002, for the assignment of a 30 percent rating for residuals 
of shrapnel wound to right calf with damage to muscle group 
XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that assigned a 30 percent evaluation 
for residuals of SW to right calf with damage to muscle group 
XI effective May 30, 2002.

The issues of entitlement to a rating in excess of 30 percent 
and to entitlement to an effective date earlier than May 30, 
2002, for the assignment of a 30 percent rating for residuals 
of shrapnel wound to right calf with damage to muscle group 
XI are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

The appellant's substantive appeal (VA Form 9) received on 
September 30, 2003, did not include the issue of whether 
there was CUE in a March 1977 RO decision that assigned an 
initial evaluation of 20 percent for residuals of a shrapnel 
wound (SW) of the right calf.




CONCLUSION OF LAW

The appellant did not timely perfect an appeal as to the RO 
action that did not find CUE in a March 1977 rating decision 
that granted service connection for residuals of a shrapnel 
wound of the right calf with damage to muscle group XI and 
assigned a 20 percent evaluation effective from May 30, 1976; 
thus, the Board has no jurisdiction to consider that issue 
and it is dismissed.  38 U.S.C.A §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Board has given consideration to VA's duties to notify 
and assist claimants for benefits.  38 U.S.C.A. §§ 5103, 
5103A.

As discussed below, this case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under such circumstances, the duties to notify 
and assist are not applicable.  See Manning v. Principi, 16 
Vet. App. 534 (where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter, the 
duties to notify and assist do not apply).

Furthermore, the Board finds that general due process 
considerations have been complied with.  See 38 C.F.R. § 
3.103 (2005).  It is clear that the veteran was informed of 
the necessity of filing a timely substantive appeal, 
particularly in the August 2003 statement of the case (SOC).  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, as an enclosure to the SOC.  Thus, the Board 
concludes that the veteran was appropriately notified of the 
legal requirements pertaining to the filing of substantive 
appeals.



II.  Facts and analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2005).

Appellate review is initiated by the filing of a NOD and 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2004).  

Thus, in order to perfect an appeal to the Board, after a SOC 
has been issued a claimant must timely file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (2005).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2004).

The substantive appeal must be filed within sixty days from 
the date that the RO mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
statement of the case for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2004).  A request for such an extension should be in writing 
and must be made prior to the expiration of the time limit 
for filing the substantive appeal.  See 38 C.F.R. § 20.303 
(2005).

In a rating decision in December 2002, the RO assigned a 30 
percent disability evaluation for residuals of shrapnel wound 
(SW) to right calf with damage to muscle group XI effective 
May 30, 2002.  The veteran was notified of the decision by 
letter dated March 6, 2003.  The veteran, through his 
representative, claimed that failure to accurately evaluate 
the veteran in the rating decision of March 1977 constituted 
clear and unmistakable error.  A Decision Review Officer 
provided a de novo review of the VA claims folder and 
concluded that CUE was not found in the 20 percent evaluation 
for residuals of SW to right calf with damage to muscle group 
XI established from May 30, 1976.  The veteran was notified 
of the decision in a SOC issued in August 2003 and notified 
that to complete his appeal, a formal appeal must be filed.  
A VA Form 9 was enclosed.  

The Board will construe arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed set out in a 
substantive appeal in a liberal manner.  38 C.F.R. § 20.202.  
However, the Board must conclude in this instance that the 
veteran did not submit a substantive appeal on the issue of 
whether there was CUE in a March 1977 RO decision that 
assigned an initial evaluation of 20 percent for residuals of 
a SW of the right calf.  The veteran's substantive appeal 
received in September 2003 did not include this issue.  The 
veteran clearly stated that he was only appealing the issues 
he listed.  The issue of whether there was CUE in a March 
1977 RO decision that assigned an initial evaluation of 20 
percent for residuals of a shrapnel wound (SW) of the right 
calf was not included in those issues the veteran listed that 
he desired to appeal.  The appeal does not contain any 
statement that can be remotely construed as an argument 
concerning error of either fact or law in the determination 
that CUE was not found in a March 1977 RO decision that 
assigned an initial evaluation of 20 percent for residuals of 
a shrapnel wound (SW) of the right calf.   Nor did the 
veteran or his representative file a request under 38 C.F.R. 
§ 3.109 for extension of time to file an appeal on this 
issue.

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal or 
request for an extension of time under the pertinent law and 
regulations.  The Board has identified no such communication, 
and the veteran has pointed to none.

Therefore, because the veteran did not file a timely 
substantive appeal, the Board lacks jurisdiction to 
adjudicate the issue of whether there was CUE in a March 1977 
RO decision that assigned an initial evaluation of 20 percent 
for residuals of a shrapnel wound (SW) of the right calf.  
Consequently, his appeal as to this issue must be dismissed.  


ORDER

The claim for CUE in a March 1977 RO decision that assigned 
an initial evaluation of 20 percent for residuals of a 
shrapnel wound (SW) of the right calf is dismissed.


REMAND

After receiving notification in January 2003 that a 30 
percent evaluation had been assigned for residuals of SW to 
the right calf with damage to muscle group XI effective from 
May 30, 2002, the veteran expressed disagreement with the 
decision.  He agreed with the evaluation but stated that the 
30 percent evaluation should have been assigned in May 1976 
with an increased evaluation for continuous swelling, 
decreased plantar flexion and poor dorsiflexion in January 
2003.  In essence, the veteran is seeking an effective date 
for a 30 percent evaluation earlier than May 30, 2002.  Our 
review does not find that a statement of the case has been 
issued on his disagreement with the effective date assigned.  
In addition, a liberal reading of his statement also 
indicates that the veteran disagrees with the 30 percent 
evaluation assigned.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  A statement of the 
case (SOC) has not been issued with respect to these issues.

Accordingly, because a timely NOD regarding these issues has 
been submitted, a remand is required in order for the RO to 
provide the veteran a SOC.  The United States Court of 
Appeals for Veterans Claims has held that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 U.S.C.A. § 7105(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice under the provisions of the VCAA 
regarding increased rating claims and the 
assignment of an effective date for an 
increased rating.

2.  Issue a SOC regarding the issue of 
entitlement for a rating in excess of 30 
percent and to an effective date earlier 
than May 30, 2002, for the assignment of a 
30 percent disability evaluation for 
service-connected residuals of SW to the 
right calf with damage to muscle group XI.  
The appellant and his representative are 
hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed should the 
issues be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


